While 500 tons of steel rails were being unloaded for export from barge No. 30 of the E.C. Taylor Company on the Ward Line Steamer Lake Inglenook, some of the rails, through the carelessness of the workmen, slipped through the sling of the derrick, fell, and pierced a hole through the barge.
The cargo was to be unloaded with the ship's tackle and at the expense of the steamer Lake Inglenook.
As a result of this accident, the tug, Alarm, owned and used by the Taylor Company, *Page 383 
in towing its barge, was compelled to lie idle, manned and equipped, for 12 days, at a loss to said company of $1,044.25, while the loss of the use of the barge amounted to $240, and the loss of the fuel oil in the bottom of the barge to $500.
Defendant, the New York  Cuba Mail Steamship Company, operated the Lake Inglenook in this state under the name of the Ward Line.
After paying the Johnson Iron Works its bill of $740 for repairs on the barge, defendant company refused to settle with the Taylor Company for the additional damage and loss suffered by said company as the immediate result of the accident.
Suit was instituted by the Taylor Company against defendant company in the civil district court for the parish of Orleans for the balance of the damages claimed, and judgment was rendered in favor of the former company in the sum of $1,784.25, the amount of the additional damages, with legal interest from judicial demand.
On appeal to the Court of Appeal for the parish of Orleans, the judgment of the lower court was reversed, upon the ground that the evidence showed that the work of unloading the rails was done by the G. Raymond Stevedoring Company, as an independent contractor, and not by the servants and agents of defendant company.
The judgment of the Court of Appeal is now before us under a writ of review herein granted.
The defenses urged in the civil district court for the parish of Orleans are twofold:
(1) That, at the time of the accident, defendant company was acting as agent of the United States Shipping Board in the operation of the vessel, and cannot be held for the torts, if any, of employees of the United States Shipping Board on board of the vessel.
(2) That the loading of the vessel was done by the G. Raymond Stevedoring Company, *Page 384 
an independent contractor, under a contract made by the Ward Line, for account of the Shipping Board, and that, if there was any fault or negligence on the part of those in charge of loading said rails, it was a matter with which defendant had nothing to do, and over which it had no control, as said work had been let out to an independent contractor.
1. The burden of proving the special defense, that the work was let out and performed by an independent contractor, rests clearly upon defendant in this case. The testimony, in our opinion, fails to show with reasonable certainty that the stevedoring company was an independent contractor.
Thomas, the agent of defendant company, testifies at one time that he arranged with the stevedoring company to do the work, and that, at the time this barge was being unloaded, we were "employing them on a cost plus basis."
At another time, the witness states that "they were our agents for this purpose."
Again, he declares that he "contracted with them and they were responsible for damages."
Yet Thomas, the representative of defendant company, paid the Johnson Iron Works the cost of repairing the barge of plaintiff company, which was damaged through the carelessness of the employees of the stevedoring company in unloading the barge. This work was done by the Johnson Iron Works, after Thomas had failed to get the barge repaired at the naval dock.
The testimony shows that, when the barge was punctured by the failing of the rails and was thought to be sinking, the men in charge of unloading called Thomas up to know what they should do, and that Thomas "gave instructions to double up the gang and get all rails off as quickly as possible, and to work through the supper hour," which they did.
This is unmistakably exercising supervision *Page 385 
and control by defendant company over the work and employees of the stevedoring company, a position inconsistent with the plea that the latter company was an independent contractor. Faren v. Sellers  Co., 39 La. Ann. 1011, 3 So. 363, 4 Am. St. Rep. 256.
If the stevedoring company was an independent contractor and itself answerable in damages, why should said company have reported to Thomas the damage and asked for instructions?
Instead of paying for the repairs to the barge, why did defendant company not refer plaintiff company to the stevedoring company as solely responsible in damages as an independent contractor? Gallagher v. S.W. Exposition Ass'n, 28 La. Ann. 943.
We are impressed strongly with the idea that the defense of independent contractor in this case is a mere afterthought.
2. Defendant company held itself out as the person responsible. It paid part of the damages. It was plainly the duty of this defendant to have made known to plaintiff company the fact that the rails were unloaded by an independent contractor, if such was the fact. It was its duty to have notified plaintiff that the United States government was responsible, if such was the fact. Defendant cannot, in justice or equity, hold itself out as one responsible, help to adjust the matter, and thereafter change its position to the prejudice of the plaintiff.
"When one, by his acts or representations, or by his silence when he ought to speak out, intentionally or through culpable negligence, induces another to believe certain facts to exist and to act accordingly," he is estopped. Branson v. Wirth, 17 Wall. 32, 21 L. Ed. 566.
The defendant company having dealt with plaintiff as the owner of the steamer Lake Inglenook, and having at no time prior to the filing of this suit advised plaintiff that *Page 386 
it was the agent of the United States government or of the Shipping Board, but, on the contrary, studiously avoiding any mention of the fact that it was acting in a representative capacity, or as agent, for any person, the plea of estoppel filed in this case should have been sustained by the court of Appeal, and the judgment of the lower court should have been affirmed.
Is it therefore ordered that the judgment of the Court of Appeal for the parish of Orleans be annulled and set aside. It is now ordered that the plea of estoppel be sustained, and that the judgment of the civil district court for the parish of Orleans be reinstated and affirmed; defendant company to pay the costs of this proceeding and of both courts.
ROGERS, J., having decided the case in the district court, is recused.